COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                417 S. State Street
JOSEPH R. SLIGHTS III                                        Dover, Delaware 19901
 VICE CHANCELLOR                                            Telephone: (302) 739-4397
                                                            Facsimile: (302) 739-6179

                                   May 25, 2016


                                                           Via File&ServeXpress
                                                           and First Class Mail

 Mr. Salih Hall                             Mr. Kevin Howard
 464 Bethune Drive                          James T. Vaughn Correctional Center
 Wilmington, DE 19801                       1181 Paddock Road
                                            Smyrna, DE 19977

 Stuart B. Drowos, Esquire
 Roopa Sabesan, Esquire
 Department of Justice
 820 N. French Street, 6th Floor
 Wilmington, DE 19801

        Re:    Hall, et al. v. Coupe, et al.
               C.A. No. 10307-VCS
               Date Submitted: December 1, 2015

 Dear Mr. Hall, Mr. Howard, and Counsel:

        Plaintiffs are a current and a former inmate of the James T. Vaughn

 Correctional Center (the “JTVCC”), a Delaware correctional facility. They have

 initiated this action as a means to challenge the constitutionality of a Delaware
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 2



statute that denies inmates access to certain Department of Correction policies and

procedures.

         Defendants are Robert M. Coupe, the Commissioner of the Department of

Correction, Perry Phelps, Chief of the Bureau of Prisons and David Pierce, Warden

of the JTVCC (collectively “Defendants”). They have moved to dismiss Plaintiffs’

complaint on the grounds that it does not plead facts that invoke this Court’s

jurisdiction and does not state a claim upon which this Court may grant the

requested relief. The motion is granted on both grounds.

                                    I.   BACKGROUND

         A. The Statute at Issue

         Delaware has adopted a comprehensive statutory scheme to address the use

and dissemination of information relating to sentencing and incarceration of

individuals convicted of crimes in this State.1 The statutory provisions at issue

here are 11 Del. C. § 4322(c) & (d) (“Sections 4322(c) & (d)”), which expressly




1
    See 11 Del. C. § 4322(a)–(i).
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 3



prohibit the Department of Correction (“DOC”) from providing certain DOC

policies and procedures to any inmate.2

         B. Procedural Posture

         In their Complaint, Plaintiffs seek a declaration that Sections 4322(c) & (d)

are unconstitutional on two grounds: (1) the provisions violate art. II, § 1 of the

Delaware Constitution (the “non-delegation doctrine”)3 “by making the exercise of

the [DOC’s] authority unaccountable,”4 and (2) the provisions violate art. II, § 16


2
    Specifically, Sections 4322(c) & (d) provide that:
         (c) No inmate shall be provided a copy of the Department of Correction
         Policy and Procedures Manuals, The Bureau of Prisons Policy and
         Procedures Manuals, nor any of the Department of Correction Facilities
         Operational Procedures, Administrative Regulations and Post Orders.

         (d) The Department of Correction Policies and Procedures, including any
         Policy, Procedure, Post Order, Facility Operational Procedure or
         Administrative Regulation adopted by a Bureau, facility or department of
         the Department of Correction shall be confidential, and not subject to
         disclosure except upon the written authority of the Commissioner.
3
  Art. II, § 1 of the Delaware Constitution provides that “[t]he legislative power of this
State shall be vested in a General Assembly, which shall consist of a Senate and House of
Representatives.” See Randy J. Holland, The Delaware State Constitution, A Reference
Guide 71 (2002) (noting that the thrust of the non-delegation doctrine is that “the General
Assembly cannot delegate [its] legislative powers [including the power to make laws] to
others”).
4
    Bill of Complaint in Equity (“Compl.” or “Complaint”) ¶ 14.
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 4



of the Delaware Constitution (the “Single-Subject Provision”) because the statute

in which they appear purports to “embrace more than one subject.”5 They ask the

Court to declare that all DOC “policies, procedures, administrative regulations and

operational policies . . . [must] be properly promulgated to the inmate population,

and the general public.”6 They also seek injunctive relief that would prohibit the

DOC from engaging in any operations or procedures inconsistent with the

requested declaratory relief.

         Defendants have moved to dismiss the Complaint on the ground that

Plaintiffs have not alleged an injury sufficient to invoke this Court’s jurisdiction.

Alternatively, they argue that the Complaint fails to state an actionable claim for

relief. Plaintiffs opposed Defendants’ Motion to Dismiss and filed a Cross Motion

for Summary Judgment. After the parties completed briefing on these motions,

Plaintiff Howard filed a Motion to Amend the Complaint. In this opinion, the

Court addresses all pending motions.


5
  The Single-Subject Provision provides that “[n]o bill or joint resolution, except bills
appropriating money for public purposes, shall embrace more than one subject, which
shall be expressed in its title.” Del. Const. art. II, § 16.
6
    Compl. ¶ 22.
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 5



                                    II.    ANALYSIS

         A. Rule 12(b)(1) and 12(b)(6) Standard of Review

         When considering a motion to dismiss under Court of Chancery

Rule 12(b)(1), the Court’s first task, when appropriate, is to assess whether the

fundamental predicates to subject matter jurisdiction exist, including the plaintiff’s

standing to pursue the claims.7 The Court then turns its focus to the “nature of the

wrong alleged” to determine whether Chancery’s limited jurisdiction has been

invoked.8 The plaintiff “bears the burden of establishing this Court’s jurisdiction,”

and when determining whether that burden has been met, the Court may consider

the pleadings and matters “extrinsic to the pleadings.”9

         When considering whether a plaintiff’s pleading states a viable claim for

relief under Court of Chancery Rule 12(b)(6), the Court will accept as true all well-

pled factual allegations and draw reasonable inferences in the plaintiff’s favor.10

7
 See Dover Historical Soc. v. City of Dover Planning Comm’n, 838 A.2d 1103, 1110
(Del. 2003).
8
    McMahon v. New Castle Assocs., 532 A.2d 601, 603 (Del. Ch. 1987).
9
    Pitts v. City of Wilmington, 2009 WL 1204492, at *5 (Del. Ch. Apr. 27, 2009).
10
  Calesa Assocs., L.P. v. Am. Capital, Ltd., 2016 WL 770251, at *8 (Del. Ch. Feb. 29,
2016).
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 6



The Court will not, however, accept conclusory allegations “unsupported by

specific facts” or draw unreasonable inferences from the Complaint.11 Dismissal is

appropriate only where the Court determines “with reasonable certainty that the

plaintiff would not be entitled to relief under any set of facts susceptible of

proof.”12

         The Court will view pleadings filed by pro se litigants with forgiving eyes.

Even so, proceeding pro se will not relieve Plaintiffs of their obligation to “allege

sufficient facts to state a plausible claim for relief”13 or “to present and support

cogent arguments warranting the relief sought.”14

         B. The Complaint Fails to Allege an Injury-in-Fact Sufficient
            to Confer Standing

         To invoke this Court’s jurisdiction, the Plaintiff must establish the elements

of standing: (1) an injury-in-fact, (2) a causal connection between the injury and

11
  Nemec v. Shrader, 991 A.2d 1120, 1125 (Del. 2010) (internal quotation marks
omitted).
12
  Id.; Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d 531, 535
(Del. 2011) (the Court will deny a motion to dismiss “unless the plaintiff would not be
entitled to recover under any reasonably conceivable set of circumstances”).
13
     Walker v. City of Wilmington, 2014 WL 4407977, at *9 (Del. Ch. Sept. 5, 2014).
14
     Kelly v. Fuqi Int’l, Inc., 2013 WL 135666, at *6 (Del. Ch. Jan. 2, 2013).
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 7



the allegedly wrongful conduct, and (3) that a decision favoring the plaintiff is

likely to redress the injury.15         When pleading an injury-in-fact, “general

allegations . . . are sufficient to withstand a motion to dismiss because it is

‘presume[d] that general allegations embrace those specific facts that are necessary

to support the claim.’”16 Such “general allegations,” however, must support a

reasonable inference of some “concrete and actual invasion of a legally protected

interest[].”17

         Standing is a threshold jurisdictional requirement.18 Before the Court may

consider the merits of Plaintiffs’ claim that Sections 4322(c) & (d) are

unconstitutional, therefore, it first must determine whether Plaintiffs have pled




15
     Reeder v. Wagner, 974 A.2d 858 (Del. 2009) (TABLE).
16
   Dover Historical Soc., 838 A.2d at 1110 (alteration in original) (quoting Lujan v. Defs.
of Wildlife, 504 U.S. 555, 561 (1992)).
17
     Reeder, 974 A.2d 858.
18
   Dover Historical Soc., 838 A.2d at 1110 (“Standing is a threshold question that must
be answered by a court affirmatively to ensure that the litigation before the tribunal is a
‘case or controversy’ that is appropriate for the exercise of the court’s judicial powers.”
(citations omitted)).
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 8



facts from which it may reasonably be inferred that they have standing to bring

their claims.19

         Plaintiffs do not allege that they have been denied access to any DOC policy

or procedure during their term of confinement.20 Rather, the sole allegation of

harm in the Complaint is that DOC’s authority to deny inmates access to DOC

policies and procedures, whether exercised or not, “deprives both the inmate

population and the general population of the procedural protections and safeguards

required to assure no abuse of authority is carried out with the taxpayers [sic]

dollars.”21 According to Plaintiffs, the denial of access to DOC policies and

19
  Reeder, 974 A.2d 858 (the burden of pleading the elements of standing rests with the
party seeking to invoke the court’s jurisdiction). See also State ex rel. Gebelein v. Killen,
454 A.2d 737, 752 (Del. 1982) (“[C]ourts will usually decline to reach a constitutional
question if a decision can be reached on other grounds.”).
20
   In their response to the Motion to Dismiss and Cross Motion for Summary Judgment,
Plaintiffs allege, without details, that Mr. Howard has sought and has been denied access
to DOC facility-specific policies relating to, inter alia, inmate classification, good time
credit, work release and religious programming. As a general rule, the Court will not
allow factual allegations raised for the first time in response to a motion to dismiss to
substitute for well-pled facts in a complaint. In re Gen. Motors (Hughes) S’holder Litig.,
897 A.2d 162, 168 (Del. 2006). Even if the Court looked past Plaintiffs’ violation of the
general rule, however, for the reasons explained below, Plaintiffs’ vague allegations of
denied access to DOC internal procedures fail to satisfy their burden to allege injury in
fact.
21
     Compl. ¶ 17.
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 9



procedures violates the requirement in 11 Del. C. § 6517 (“Section 6517”) that the

Commissioner of the DOC “[p]romulgat[e] rules and regulations to carry out the

Commissioner’s duties and operate the [DOC].” This violation, Plaintiffs contend,

constitutes a violation of the non-delegation doctrine embodied within Delaware’s

Constitution.22

          Plaintiffs read too much into Section 6517. As Plaintiffs correctly observe,

Section 6517 generally states that the “duties and responsibilities” of the

Commissioner of the DOC include “promulgating rules and regulations.” But this

general assignment of rulemaking responsibility is a far cry from a statutory

mandate that the Commissioner must provide inmates access to the DOC internal

“policies and procedures” identified in Sections 4322(c) & (d). The two statutes,

by their express terms, concern two different founts of information. Section 6517

addresses DOC “rules and regulations” regarding the core functions of the

Commissioner and the DOC23; Sections 4322(c) & (d), on the other hand, address


22
     Id. ¶ 14. See Del. Const. art. II, § 1.
23
   Rule Definition, DICTIONARY.COM, http://www.dictionary.com/browse/rule (last
visited May 23, 2016) (“rule”: “a principle or regulation governing conduct”); Regulation
Definition, DICTIONARY.COM, http://www.dictionary.com/browse/regulation (last
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 10



DOC institutional “policies and procedures.”24 Nothing in these statutes suggests

that the Commissioner’s duty to promulgate certain “rules and regulations” can be

contorted into a statutory mandate that the DOC turnover its internal operating

“policies and procedures” to inmates incarcerated within DOC facilities.25 This

reading of Sections 4322(c) & (d) is entirely consistent with Delaware’s

Administrative Procedures Act in which the General Assembly expressly

authorizes State agencies to “[d]ecline to make available [to the public] documents

and other materials which [r]elate solely to the agency’s internal procedural or

personnel practices.”26




visited May 23, 2016) (“regulation”: “a law, rule, or other order prescribed by authority,
especially to regulate conduct”).
24
    Policy Definition, DICTIONARY.COM, http://www.dictionary.com/browse/policy
(last visited May 23, 2016) (“policy”: “a definite course of action adopted for the sake of
expediency”);            Procedure            Definition,            DICTIONARY.COM,
http://www.dictionary.com/browse/procedure (last visited May 23, 2016) (“procedure”:
“a manner of proceeding in any action or process”).
25
  See Sharif v. Dillman, 1988 WL 7386, at *2 (Del. Ch. Feb. 2, 1988) (holding that
inmates do not possess a right to DOC policies and procedures “simply because [such]
administrative rules have been promulgated”), aff’d, 549 A.2d 699 (Del. 1988).
26
  See 29 Del. C. § 10112(b)(4); Jackson v. Danberg, 2008 WL 1850585, at *3 (Del.
Super. Apr. 25, 2008).
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 11



       Moreover, it is difficult to discern how a statute that prevents the DOC from

providing inmates access to policies and procedures that offer them no substantive

rights—such as policies regarding security classifications, housing or internal DOC

programs—could possibly form the basis of a legally cognizable injury to any

inmate or to the public at large.27 At best, the policies and procedures the Plaintiffs

seek access to would be informational. Once possessed they could do nothing

constructive with them.

       Because the Complaint does not allege a legally protected interest affected

by, or an injury-in-fact caused by, Sections 4322(c) & (d), Plaintiffs have not




27
   See Wilson v. Taylor, 466 F. Supp.2d 567, 571–72 (D. Del. 2006) (holding that there is
“no constitutionally protected liberty interest in a prisoner’s security classification,”
housing, employment or other specific rehabilitation opportunities); Ross v. Dep’t of
Correction, 722 A.2d 813, 814 (Del. 1998) (acknowledging that the General Assembly’s
adoption of Sections 4322(c) & (d) mooted prisoner-petitioner’s appeal challenging the
Superior Court’s denial of their access to the DOC’s operational and administrative
policies); Jackson, 2008 WL 1850585, at *4 (holding that an inmate had no right to
access the DOC’s internal lethal injection protocol), aff’d, 962 A.2d 256 (Del. 2008);
Riley v. Taylor, 1999 WL 41279, at *3 (Del. Super. Jan. 6, 1999) (holding that Sections
4322(c) & (d) properly “preclude prisoner access to prison policies and procedures . . .
[relating] to the classification and general administration of prisoners, with the exception
of rules pertaining to prisoner discipline” which are subject to disclosure and
dissemination to inmates pursuant to 11 Del. C. § 6535).
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 12



satisfied their burden of establishing standing.28 Defendants’ Motion to Dismiss

under Rule 12(b)(1) must be granted.

         C. Sections 4322(c) & (d) Withstand Constitutional Scrutiny

         Even if the Court were to excuse Plaintiffs’ failure to demonstrate standing,

which it cannot do,29 the end result would not change. It is clear from the face of

the Complaint that Plaintiffs’ constitutional challenges lack any merit. To recount,

Plaintiffs’ constitutional arguments are twofold:            First, they assert that the

enactment of Sections 4322(c) & (d) “undermine[s] their constitutional and

administrative law rights” because “all state agencies created by the legislature”30

must exercise their authority by “[p]romulgating rules and regulations,”31 yet

Sections 4322(c) & (d) authorize the DOC to refrain from “promulgating” such

28
   Wuillamey v. Werblin, 364 F. Supp. 237, 240 (D.N.J. 1973) (“For a plaintiff to possess
standing, there must be claimed injury to a legally protected interest, i.e., ‘. . . a wrong
which directly results in the violation of a legal right.’” (alteration in original) (quoting
Alabama Power Company v. Ickes, 302 U.S. 464, 479 (1938))).
29
     Dover Historical Soc., 838 A.2d at 1110.
30
   Pls.’ Resp. to Defs.’ Mot. to Dismiss and Cross Mot. for Summ. J. (“Pls.’ Reply Br.”)
¶ 6. Such an authorization, Plaintiffs continue, allows the DOC to operate “beyond
legitimate bounds of its discretionary power within the meaning of the [n]on-delegation
doctrine.”
31
     Section 6517.
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 13



information to the inmate population in violation of the non-delegation doctrine.

Second, they argue that Sections 4322(c) & (d) violate the Single-Subject

Provision of Delaware’s Constitution because “there is no natural and logical

connection between investigative [presentence] reports or records [(also mentioned

in Section 4322)], and the DOC” policies and procedures mentioned in

Sections 4322(c) & (d).32 Both challenges fail as a matter of law.

                1. DOC Is Not Constitutionally Obliged to Promulgate
                   Internal Policies and Procedures

         The “basic purpose” of the non-delegation doctrine is to prevent

“[a]dministrators [from having] unguided and uncontrolled discretionary power to

govern as they see fit.”33 To that end, when presented with a non-delegation

challenge, Courts focus on the “‘totality of protections against [administrative]

arbitrariness,’ including ‘both substantive standards and procedural safeguards,’

i.e., due process or the law of the land, as the latter term appears in the Delaware

Constitution.”34 Therefore, “while the existence of statutory standards is relevant

32
     Pls.’ Reply Br. ¶ 27.
33
     Atlantis I Condo. Ass’n v. Bryson, 403 A.2d 711, 713 (Del. 1979).
34
     Cannon v. State, 807 A.2d 556, 564 (Del. 2002) (alteration in original).
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 14



in assessing the validity of a delegation of authority, the ‘totality of protections’,

including the existence of safeguards, for those whose interests may be affected is

determinative.”35

         Plaintiffs’ “non-delegation” challenge rests on the disquieting premise that

the DOC should be compelled to turn over to inmates all of its internal policies and

procedures including, presumably, those relating to the chain of command within

the DOC ranks, staffing protocols, security training protocols, institutional

schematics and security response protocols. This premise provokes a visceral

response that any such declaration would be senseless and dangerous. The Court

need not dwell on its visceral concerns, however, because the Plaintiffs’ attack on

Sections 4322(c) & (d) does not withstand basic statutory construction, is contrary

to settled precedent and offends sound public policy.

         Plaintiffs’ showcase argument is that Section 6517 and Sections 4322(c) &

(d) are in irreconcilable conflict. As discussed at length above, no such conflict

exists. The General Assembly has expressly authorized State agencies to maintain



35
     Atlantis I Condo. Ass’n, 403 A.2d at 713.
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 15



their internal policies and procedures as confidential.36 Nothing in Section 6517 or

Sections 4322(c) & (d) conflicts with this general grant of authority or suggests

that the General Assembly has somehow improperly delegated “uncontrolled

power” to the DOC to “govern as [it] see[s] fit.”37

         Given that Sections 4322(c) & (d)’s confidentiality provisions are entirely

consistent with the DOC’s statutory prerogative to “decline to make available” its

internal policies or procedures,38 it is not surprising that Delaware courts have

consistently enforced these provisions without hesitation when denying demands

for such information from individuals incarcerated within DOC facilities.39 These

decisions rest not only on fair readings of the applicable statutes, but also on sound

public policy. The unfettered distribution of internal DOC policies and procedures

to inmates or the general public would create significant security concerns for

36
     29 Del. C. § 10112(b)(4).
37
  See Atlantis I Condo. Ass’n, 403 A.2d at 713. See also 29 Del. C. § 10112(b)(4);
Jackson, 2008 WL 1850585, at *3, *5.
38
     Jackson, 2008 WL 1850585, at *3.
39
   See Ross, 722 A.2d at 814; Newsom v. Biden, 2011 WL 835135, at *9 (Del. Ch.
Feb. 28, 2011); Laub v. Danberg, 2009 WL 1152167, at *3 (Del. Super. Mar. 4, 2009),
aff’d, 979 A.2d 1111 (Del. 2009); Jackson, 2008 WL 1850585, at *5; Riley, 1999
WL 41279, at *3.
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 16



DOC employees, the inmates within DOC institutions and the public at large. As

the court observed in Ross:

         any inmate intrusion into the operational or administrative concerns of
         DOC could constitute a threat to general security interests. The
         potential for disruption of the prison by inmates using this information
         is obvious.40

         Plaintiffs have failed to plead facts or offer any argument that would allow a

reasonable inference that Sections 4322(c) & (d) delegate authority to the DOC

that ought to be vested elsewhere or that the DOC otherwise should not possess.

Consequently, Plaintiffs’ non-delegation challenge fails.

                2. The Single-Subject Provision Is Not Implicated
                   By Section 4322

         The Single-Subject Provision is “intended to assure sufficient notice that

‘legislation, the content of which was inadequately brought to the public[’s]

attention, or so-called sleeper legislation’ does not slip through the General

Assembly.”41 The provision is “satisfied if the title of the bill is sufficiently

informative so as to put on notice parties interested in the general subject matter in

40
   Ross v. Dep’t of Correction, 722 A.2d 815, 821 (Del. Super. Feb. 27, 1998), aff’d in
relevant part, 722 A.2d 813 (Del. 1998); accord Laub, 2009 WL 1152167, at *3.
41
     Evans v. State, 872 A.2d 539, 551 (Del. 2005).
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 17



such manner as would lead them to inquire into it.”42 It is violated only where “a

bill contains multiple subjects or the title of the bill would ‘trap the unwary into

inaction.’”43

           Here, Plaintiffs have failed to articulate any basis upon which the Court

could reasonably conceive that Sections 4322(c) & (d) “slip[ped] through the

General Assembly.”44 To the contrary, the subject of Sections 4322(c) & (d)—

confidential treatment of DOC policies and procedures—is directly related to the

title of the section: “Protection of records.” The mere fact that several categories

of records (all relating to those who have been convicted of criminal offenses in

Delaware) are addressed in Sections 4322(c) & (d) cannot form the basis of a

constitutional challenge to the statute under the Single-Subject Provision.

           D. Howard’s Motion to Amend Must be Denied as Futile

           “A motion for leave to amend a complaint is futile [and should therefore be

denied] where the amended complaint would be subject to dismissal under


42
     Opinion of the Justices, 177 A.2d 205, 208 (Del. 1962).
43
     Evans, 872 A.2d at 551.
44
     Id.
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 18



Rule 12(b)(6) for failure to state a claim.”45 Because Howard’s Motion to Amend

does not cure the Complaint’s failure to plead sufficient injury to confer standing

or its failure to state a claim, it must be denied.

         Howard seeks to amend the Complaint to allege: (1) that he was prevented

from performing legal research relating to the claims set forth in the Complaint in

violation of his right to adequate access to the courts; and (2) that Sections 4322(c)

& (d) are an “absolute bar to discovery of relevant evidence sought in the

prosecution of non-frivolous claims alleging serious violations of constitutional

rights.”46 Neither proposed amendment fixes the Complaint’s failure to plead facts

from which the Court may draw a reasonable inference that Plaintiffs have suffered

an injury sufficient to confer standing or have stated viable constitutional

challenges to Sections 4322(c) & (d).

         Howard’s first proposed amendment regarding the DOC’s denial of his

access to needed legal authority is superfluous and ignores the fundamental flaws

in his underlying claim. The fact that he was denied access to legal authority,


45
     Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166, 170 (Del. 2011).
46
     Mot. to Amend at 1–2.
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 19



namely, a decision from the Indiana Supreme Court that the JTVCC library had

previously downloaded but later erased,47 does not repair the failure of the

Complaint (with or without the Amendment) to plead any facts from which

Plaintiffs’ standing to pursue their claims may be inferred or from which a

constitutional defect in Sections 4322(c) & (d) can be discerned. Since Howard

allegedly was denied access to legal authority in aid of researching a claim that is

not legally viable, his proposed amendment to this effect is futile.

         Howard’s second argument is equally flawed. As this Court has now held,

to the extent Howard claims that Sections 4322(c) & (d) improperly deny him

access to DOC policies and procedures, he has failed to plead an injury that would

be sufficient to confer standing.48 To the extent Howard seeks redress for actual or

potential violations of internal DOC policies and procedures, he has identified

violations of policies and procedures that create mere “instrumental” rights, not

47
   The case Howard seeks is Malott v. State, 485 N.E.2d 879, 884 (Ind. 1985) abrogated
by Richardson v. State, 717 N.E.2d 32 (Ind. 1999). He reasons that because Whitfield v.
State, 524 A.2d 13 (Del. 1987), a case not present in either party’s briefing, relies on
Malott, access to Malott is necessary for “adequate access to the courts.” Mot. to Amend
at 1.
48
     See supra text accompanying notes 27–28.
Hall, et al. v. Coupe, et al.
C.A. No. 10307-VCS
May 25, 2016
Page 20



“substantive rights,” and he may not seek judicial intervention for any harm caused

by such violations.49

                                  III.   CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Dismiss is granted

and Plaintiff’s Motions for Summary Judgment and to Amend are denied.

       IT IS SO ORDERED.

                                           Very truly yours,

                                           /s/ Joseph R. Slights III




49
  See Sharif, 1988 WL 7386, at *2. See also Wilson, 466 F. Supp.2d at 571–72 (holding
that inmates have no right to pursue claims based on violations of internal DOC policies
and procedures, except those related to inmate grievance procedures which are made
available to all inmates); McCoy v. Taylor, 1998 WL 842322, at *3 (Del. Ch. Nov. 12,
1998) (“This Court has specifically noted that it will not interfere with prison
administrative issues because such matters are not readily susceptible to judicial
oversight and fall within the auspices of the Executive branch of our State government.”);
Williamson v. Taylor, 1998 WL 324893, at *2 (Del. Ch. Mar. 13, 1998) (“[T]he
Department of Corrections is part of the Executive Branch and courts should not interfere
with the internal workings of Executive Branch agencies.”); Riley, 1999 WL 41279, at *3
(“Courts are generally very reluctant to interfere with the administration of prisons.”);
State ex rel. Tate v. Cubbage, 210 A.2d 555, 564 (Del. Super. 1965) (“In . . . penal
institutions, it is necessary or assumed that those who are put in charge have a given
expertise. For that reason the judiciary is loathe to interfere with their decisions . . . .”).